The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Election/Restrictions
Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/17/2020.
Applicant's election with traverse of Group I, drawn to claims 1-11, in the reply filed on 12/17/2020 is acknowledged.  The traversal is on the ground(s) that undue diverse searching should not be required.  This is not found persuasive because the claims are classified in different areas.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komino (US 6,634,845) in view of Spaulding et al (US 2017/0032943).
Regarding claim 1:
	Komino teaches a vacuum processing apparatus (process module, 80) [fig 17 & col 14, lines 32-41] comprising: a processing container (housing, 82) including a placement table (susceptor, 84) configured to place a workpiece (W) thereon and a gas supply source (reaction gas source, 92a) configured to supply a processing gas (reaction gas) [fig 17 & col 14, lines 42-54 and col 18, lines 4-12]; a plurality of exhaust mechanisms (88/89) each including a pump (turbomolecular pump, 88) provided around the placement table (susceptor, 84) and configured to control an exhaust amount of the processing gas (evacuates gas) [fig 17 & col 14, lines 42-54 and col 15, lines 19-31]. 
Komino does not specifically teach a plurality of sensors configured to detect a pressure at a plurality of positions distributed within the processing container; and a controller configured to control an exhaust amount of the plurality of exhaust mechanisms based on a result of a pressure detection by the plurality of sensors so as to suppress unevenness in a pressure of the processing gas supplied to the workpiece. 
	Spaulding teaches a plurality of sensors (plurality of pressure sensors, 172/174) configured to detect a pressure at a plurality of positions distributed within the processing container (are provided and connected to different parts of the plasma generation volume 105) [fig 1 & 0025]; and a controller (controller, 135) configured to 
	Komino and Spaulding are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of Komino to further include a plurality of sensors and controller/control process, as in Spaulding, thereby allowing for independent exhaust pressure control for each part of the periphery to achieve better time averaged chemical uniformity and a uniform mean velocity field [Spaulding – 0004, 0041].
Regarding claim 2:
	Modified Komino teaches the plurality of exhaust mechanisms (88/89) are arranged around the placement table (susceptor, 84) at regular intervals (see fig 16) [Komino - fig 17 & col 14, lines 42-54], and the plurality of sensors (plurality of pressure sensors, 172/174) are arranged on at least one side of the placement table and the gas supply source (see fig 1) to correspond to arrangement positions of the plurality of exhaust mechanisms (are provided and connected to different parts of the plasma generation volume 105) [Spaulding - fig 1 & 0024-0025, 0044]. 
Regarding claim 3:
	Modified Komino teaches the controller (controller, 135) performs a control to increase the exhaust amount of an exhaust mechanism (exhaust pressure system) 
Although taught by the cited prior art, the claim limitations “wherein the controller performs a control to increase the exhaust amount of an exhaust mechanism corresponding to a sensor of which a detected pressure is higher than that of other sensors based on pressure detection results of the plurality of sensors, and to decrease the exhaust amount of exhaust mechanisms on both sides of the exhaust mechanism of which the exhaust amount is increased” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claims 4 and 8:
	It is noted that the limitations “wherein, when the exhaust amount of the exhaust mechanism corresponding to a sensor of which a detected pressure is higher than that 
Furthermore, the claim limitations “wherein, when the exhaust amount of the exhaust mechanism corresponding to a sensor of which a detected pressure is higher than that of the other sensors is an upper limit of control, the controller performs a control to decrease the exhaust amount of all other exhaust mechanisms except for the exhaust mechanism” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claims 5 and 9:
	Modified Komino teaches the controller controls the exhaust amount (controller 135 may be controllably connected to other devices such as the exhaust pump 112) [Spaulding – 0024] of the vacuum pump (88) of each of the plurality of exhaust mechanisms (88/89) [Komino - fig 17 & col 14, lines 42-54]. 
Regarding claims 6 and 10:
	Modified Komino teaches each of the plurality of exhaust mechanisms (88/89) includes a valve (pressure adjust valve, 89) disposed in an intake port of the vacuum 
Regarding claims 7 and 11:
	Komino teaches the placement table (susceptor, 84) is formed in a columnar shape (see fig 16-17) and disposed coaxially with an axis (see fig 16-17) of the processing container (housing, 82), and the gas supply source (reaction gas source, 92a) is disposed to face (see fig 17) the placement table (susceptor, 84) [fig 17 & col 14, lines 42-54 and col 15, lines 19-31]. 
Although Komino does not specifically teach the processing container is formed in a cylindrical shape, it would have been an obvious matter of design choice to form the chamber in a cylindrical shape, since such a modification would have involved a mere change in shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) [MPEP 2144.04]. Moreover, examiner takes Official Notice that such is the standard in the art.
Furthermore, Spaulding teaches the processing container is formed in a cylindrical shape (see fig 4A/4B/4C) [fig 4A/4B/4C].
Komino and Spaulding are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the processing container of Komino to be formed in a cylindrical shape, as in Spaulding, since such a modification would have involved a In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) [MPEP 2144.04].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Komeda (US 2008/0176412) and Kim (US 2011/0087378) teach a controller configured to control an exhaust amount [fig 2 and 1, respectively]. Strang et al (US 2003/0227258) teaches a plurality of sensors configured to detect a pressure at a plurality of positions distributed within the processing container [fig 1].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/Benjamin Kendall/Primary Examiner, Art Unit 1718